DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 7, “connection means” triggers 112(f), the structure from the specification is a Luer.
In claim 15, “connection means” is also a Luer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, In the second to last paragraph, Applicant requires “at least one segment”, but then in the last paragraph requires both at least one first segment and at least one second segment. It is unclear how these are related (is it a third segment or one of the other two). It is treated as if it is the second segment, since it has very similar related limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soll (US 2010/0318063) in view of Muller et al (US 2015/0335397).
Regarding claim 1, Soll discloses a mixing nozzle (fig 3) for mixing at least a first liquid composition 42 and a second liquid composition 44, the mixing nozzle being configured to be coupled to a body 12 of a multi-component application device (fig 1), for injection of a liquid composition (abstract), and said body being configured to separately store said at least first and second liquid compositions (in 42/44), wherein the mixing nozzle comprises: at least two fluid inlet channels 28/30 for receiving the separately stored liquid compositions to be mixed (fig 3), a mixing zone 24 having at least one mixing channel 32 for mixing the liquid compositions while the flow through the mixing channel (¶33), and an outlet channel 26 connectable to an injection needle 38 having a lumen extending along a first longitudinal axis (fig 3), wherein said outlet channel of the mixing nozzle is fluidly connected or connectable with said inlet channels of the mixing nozzle by said mixing zone (fig 3), and wherein said mixing zone, optionally said at least one mixing channel, is configured to change flow direction of a mixing flow from a first flow direction at least to a second flow direction (fig 3, via 34), wherein said at least one mixing channel comprises flow manipulation elements arranged alternating within the mixing channel for changing flow direction (fig 3) and wherein said at least one the mixing channel further extends at least partly or entirely alternating at least in a first direction and a second direction (fig 3), and/or extends at least partly along an n-cornered contour (fig 3). 
While Soll substantially discloses the invention as claimed, it does not disclose wherein at least one of said at least two fluid inlet channels has at least one segment extending at least partly arc-shaped around said first longitudinal axis in a plane perpendicular to said first longitudinal axis and wherein aid at least one mixing channel comprises at least one first segment and at least one second segment, wherein the at least one first segment extends at least partly or entirely in radial direction to said first longitudinal axis, and wherein the at least one second segment extends arc-shaped around said first longitudinal axis in a plane perpendicular to said first longitudinal axis. 
Muller disclose using at least partly arc-shaped channels around said first longitudinal axis in a plane perpendicular to said first longitudinal axis to said first longitudinal axis (see fig 4 at 62/64). Muller also discloses wherein its mixing channel comprises at least one first segment 54/56/58/60 and at least one second segment 62/64, wherein the at least one first segment extends at least partly in radial direction to said first longitudinal axis (fig 4), and wherein the at least one second segment extends arc-shaped around said first longitudinal axis in a plane perpendicular to said first longitudinal axis (fig 3).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Soll such that at least one of said at least two fluid inlet channels has at least one segment extending at least partly arc-shaped around said first longitudinal axis in a plane perpendicular to said first longitudinal axis and wherein aid at least one mixing channel comprises at least one first segment and at least one second segment, wherein the at least one first segment extends at least partly or entirely in radial direction to said first longitudinal axis, and wherein the at least one second segment extends arc-shaped around said first longitudinal axis in a plane perpendicular to said first longitudinal axis as taught by Muller, to assist in guiding the fluid through more tortuous pathways, resulting in additional mixing.
Regarding claim 4, wherein the at least one first segment of the at least one mixing channel extending at least partly or entirely in radial direction runs in a plane perpendicular to said first longitudinal axis (see combination in claim 1, and figs 1 and 4 of Muller). 
Regarding claim 5, wherein the at least one second segment of the at least one second segment of the at least one mixing channel extends at least partly or entirely in a plane perpendicular to said longitudinal axis (see combination in claim 1, and figs 1 and 4 of Muller).  
Regarding claim 7, wherein the mixing nozzle comprises connection means 36 for connecting an injection needle to the mixing nozzle wherein in an established 12connection between the mixing nozzle and said injection needle said outlet channel of the mixing nozzle is fluidly connected to a lumen of said injection needle (¶35). While Soll substantially discloses the invention as claimed, it does not disclose said connection means of the mixing nozzle is rotatable around said first longitudinal axis to adjust needle orientation relative to the mixing nozzle and/or the application device. Greter discloses a similar device and a Luer 19, but one in which the Luer/connection means is rotatable around said first longitudinal axis to adjust needle orientation relative to the mixing nozzle and/or the application device (fig 3, ¶44). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Soll such that said connection means of the mixing nozzle is rotatable around said first longitudinal axis to adjust needle orientation relative to the mixing nozzle and/or the application device as taught by Greter to allow the needle to be more securely, and easily attached (as the Luer is larger and more easily gripped).
Regarding claim 8, wherein the mixing nozzle is assembled of at least a first part and a second part, wherein a joint between said first part and said second part passes at least partly through the mixing nozzle adjacent to said mixing channel (¶31, ¶32).  
Regarding claim 9, Soll discloses a multi-component application device for discharging a liquid mixed composition of at least a first liquid composition and a second liquid composition (¶59) and for injection of the liquid mixed composition (¶59, intended use), the multi-component application device being configured to separately store in the application device the first and second liquid compositions (via cartridges 14 and 16) and to mix the first and second liquid compositions (¶33) before injection into a target site of a human body (¶33, ¶59), wherein the application device comprises a mixing nozzle according to claim 1 (claim 1 above).  
Regarding claim 10, wherein the application device comprises, in addition to the mixing nozzle, a body 12, a plunger assembly 58, 58’ and a handle 18, wherein said handle, and wherein said handle is rotatable around said first longitudinal axis (A) to adjust handle orientation relative to said mixing nozzle and/or said body (¶42 – rotated about either plunger shaft 58…).  
Regarding claim 11, wherein said mixing nozzle is detachable mounted to said body (¶31 and ¶32). 
Regarding claim 12, Soll discloses a kit comprising a mixing nozzle according to claim 1 (claim 1, fig 1) or a multi-component application device comprising said nozzle (claim 1, fig 1).
Regarding claim 13, wherein the kit further comprises a first liquid composition A and a second liquid composition B (¶59), and wherein the first liquid composition A and the second liquid composition B are stored separately in the kit (in cartridges 46 and 46’).  
Regarding claim 18, Soll discloses a method for cosmetic or therapeutic application, wherein an effective amount of an injectable liquid composition, is to be administered to a subject by using a multi-component application device according to claim 8 and/or a kit-comprising said device (¶35 and ¶59).
Regarding claim 19, wherein the kit comprises the multi-component component applicant device is a two-component syringe assembly fir discharging a liquid mixed composition of a first liquid composition and a second liquid composition and for injection of the liquid mixed composition (figs 1, 2 and 11), and wherein the two-component syringe assembly comprise two barrels (14 and 16, fig 2) for storing the first and second liquid composition, and each of the barrels comprise a connection means being configured for being coupled to the mixing nozzle (figs 1 and 2). 
Regarding claim 20, wherein the multi-component application device is a two-component syringe assembly (figs 1 and 2).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soll (US 2010/0318063) in view of Hedlund et al (US 6,479,468), Greter et al (US 2011/0139821) and Muller et al (US 2015/0335397).
Regarding claim 14, while Soll substantially discloses the invention as claimed, it does not disclose wherein the first liquid composition A is a polysaccharide derivative functionalized with a first reactive group, and the second liquid composition B is a polysaccharide derivative functionalized with a second reactive group, and wherein the first reactive group and the second reactive group are capable of forming covalent bonds between each other.  
Soll discloses using the device to dispense hyaluronic acid (¶43).
Hedlund discloses modified polysaccharides can be have beneficial effects, especially those that form a conjugate (Col.3 ll 52-62 and Col.4 ll 7-32).  Hyaluronic acid is specifically disclosed (Col.7 ll 63) and that covalently bonding the polysaccharide is desirable as part of these advantages (Col.8 ll 15-28). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Soll such that the first liquid composition A is a polysaccharide derivative functionalized with a first reactive group, and the second liquid composition B is a polysaccharide derivative functionalized with a second reactive group, and wherein the first reactive group and the second reactive group are capable of forming covalent bonds between each other as taught by Hedlund as part of forming a modified hyaluronic acid with the advantages disclosed by Hedlund.
Allowable Subject Matter
Claims 15-17 are allowed.
While tip caps are present in Soll and tip cap removers are generally known in the art, the examiner did not find a teaching or suggestion for providing the claimed kit with a tip cap remover which may remove the two tip caps simultaneously. To do so would require impermissible hindsight as one would have to add removable tip caps to Soll and then a remover for them, as opposed to the current caps 52 which remain on the cartridges as they are inserted into the apparatus and throughout the process (¶39).
Response to Arguments
Applicant’s amendments overcomes the previous rejections, but not Soll and Muller as a whole, see rejection above. While the rejection of Soll and Greter is still tenable, the rejection and response to arguments will be reentered if the better rejection of Soll and Muller is overcome (and Soll and Greter is still applicable).
Applicant argues pre-mixing zones 62 and 64 of Muller differ fundamentally from the mixing channel according to the claims as the manipulation elements are arranged alternating within the mixing channel while the mixing in Muller takes place primarily within cannula channel 24. The examiner is not persuaded. Applicant requires the “at least one mixing channel”, but does not actually require first and second segments to be alternating. The at least one mixing channel allows for a plurality of mixing channels, including a combination of Soll (which has the alternating flow manipulation elements) and Muller (which has the first and second segments). Further, in the minimum embodiment of only one first segment and only one second segment, it is unclear how would even be possible for the first and second segments to be alternating. 
The examiner also wants to be clear that even if Applicant clarifies that the first and second segments are alternating within a plane perpendicular to the longitudinal axis, this would be seen as an obvious combination of Soll and Muller via routine experimentation as both have already established that their different setups allow for mixing and it is now well settled that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F2d 846, 205 USPQ 1069, CCPA 1980.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783